Exhibit21.1 List of Subsidiaries Subsidiaries Immediate holding company Country of Incorporation Percentage of holding as of March 31, 2015 Percentage of holding as of March 31, 2014 H&F Ironman Limited (“HK Ironman”) (1) IGC Hong Kong Linxi H&F Economic and Trade Co. ("PRC Ironman") (3) HK Ironman Peoples’ Republic of China 95 95 IGC – Mauritius ("IGC-M") (1) IGC Mauritius Techni BharathiPrivateLimited (“TBL”) (2) IGC-M India India Mining and Trading Private Limited ("IGC-IMT") (2) IGC-M India IGC Materials Private Limited ("IGC-MPL") IGC-M India IGC Logistic PrivateLimited ("IGC-LPL") (2) IGC-M India IGC International Limited (“IGC-INT”) (4) IGC Hong Kong 51 0 (1) Wholly-owned by India Globalization Capital, Inc. (2) Wholly-owned by India Globalization Capital, Mauritius, Limited. (3)95% owned by HK Ironman, which is India Globalization Capital, Inc.’s wholly-owned subsidiary. (4) 51% owned by India Globalization Capital, Inc.Formerly known as Golden Gate Electronics Limited.
